250 S.W.3d 559 (2007)
In re Rod D. MARTIN, Arkansas Bar No. 98218.
No. 07-137.
Supreme Court of Arkansas.
February 22, 2007.
PER CURIAM.
Upon recommendation of the Supreme Court Committee on Professional Conduct, we hereby accept the voluntary surrender of the law license of Rod D. Martin, Niceville, Florida, to practice law in the State of Arkansas. Mr. Martin's name shall be removed from the registry of licensed attorneys, and he is barred from engaging in the practice of law in this state.
It is so ordered.